NONPRECEDENTIAL DISPOSITION
                                     To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted March 24, 2010*
                                         Decided March 25, 2010

                                                 Before

                                  FRANK H. EASTERBROOK, Chief Judge

                                  ANN CLAIRE WILLIAMS, Circuit Judge

                                  JOHN DANIEL TINDER, Circuit Judge

No. 09‐2580

WILLIAM P. LACEY,                                    Appeal from the United States District Court
           Plaintiff‐Appellant,                      for the Southern District of Illinois.

         v.                                          No. 08‐cv‐483‐JPG

UNITED STATES OF AMERICA, et al.,                    J. Phil Gilbert,
     Defendants‐Appellees.                           Judge.

                                               O R D E R

       In this lawsuit under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971), inmate William Lacey claims that he was denied adequate medical care
while confined at the United States Penitentiary in Marion, Illinois.  The district court
screened the complaint under 28 U.S.C. § 1915A and dismissed it for failure to state a claim.




         *
         The appellees were not served with process in the district court and are not
participating in this appeal.  After examining the briefs and the record, we have concluded
that oral argument is unnecessary.  Thus, the appeal is submitted on the briefs and the
record.  See FED. R. APP. P. 34(a)(2)(C).
No. 09‐2580                                                                             Page 2

       For purposes here we accept as true the facts alleged by Lacey.  See Ortiz v. Downey,
561 F.3d 664, 666 n.2 (7th Cir. 2009).  Before Lacey entered Marion, he was in a car accident
and also suffered a stroke, which together impaired the functioning of his left extremities. 
Lacey had been prescribed a motorized wheelchair, paid for by Medicaid, but he was not
permitted to use it at Marion.  Alternative accommodations for his disability were not
provided, Lacey continues, and he repeatedly fell and injured himself while trying to walk. 
At the same time, Lacey adds, he was denied adult diapers to mitigate the effects of a
bladder condition.

       The district court construed Lacey’s complaint as raising a claim under the Eighth
Amendment for deliberate indifference to serious medical needs.  The court reasoned,
however, that Lacey had not connected any named defendant to the denial of his
wheelchair, and thus failed to state a claim concerning the prison’s response to his difficulty
ambulating.  And while the complaint does attribute the denial of adult diapers to one of
the defendants, a prison doctor, the court reasoned that Lacey’s allegations establish a
simple disagreement with the doctor about how best to respond to his bladder condition.

        On appeal, instead of challenging the district court’s reasoning, Lacey redefines his
legal theory and analogizes his case to a successful lawsuit filed against the Bureau of
Prisons in Texas under the Federal Torts Claims Act.  See Muhammed v. United States, 6
F. Supp. 2d 582 (N.D. Tex. 1998).  But despite including the United States in the caption of
his complaint, Lacey did not sue under the FTCA, and he has failed to articulate any other
basis for disturbing the district court’s judgment.  Accordingly, the judgment is affirmed. 
See Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir. 2008); Anderson v. Hardman, 241 F.3d 544,
545 (7th Cir. 2001).